Filed 05/24/19                                      Case 18-90258                                                Doc 274



       1
       2
       3
       4                            UNITED STATES BANKRUPTCY COURT
       5                              EASTERN DISTRICT OF CALIFORNIA
       6
       7
           In re                                       )   Case No. 18-90258-E-7
       8                                               )   Docket Control No. MF-6
           ANDREAS ABRAMSON,                           )
       9                                               )
                                 Debtor.               )
      10                                               )
      11                               ORDER AVOIDING JUDICIAL LIEN
      12           The court having conducted an Evidentiary Hearing on March 13, 2019, for the Motion filed
      13 by Debtor Andreas Abramson to avoid the Judicial Lien of Creditor Helen McAbee, the court having
      14 orally stated findings of fact and conclusions of law on the record at the March 13, 2019 hearing and
      15 in a separate written Supplemental Memorandum Opinion and Decision, and good cause appearing;
      16           IT IS ORDERED that the judicial lien of Helen McAbee recorded on June 27, 2013, with
      17 the Calaveras County Recorder, Doc. No. 2013-0006643, for the judgment issued in California
      18 Superior Court for the County of San Benito, Case No. CU-10-00017, is avoided pursuant to
      19 11 U.S.C. § 522(f) for all amounts in excess of $304,818.00, subject to the provisions of 11 U.S.C.
      20 § 349.
      21           IT IS FURTHER ORDERED that the avoided portion of the judgment lien in the amount
      22 of $465,182.00 is subject to the provisions of 11 U.S.C. § 522(i), § 550, and § 551 and that the
      23 avoided portion of the abstract of judgement is preserved for the benefit of and recovered by the
      24 Debtor, Andreas Abramson.
      25             May 24, 2019
      26
      27
      28
Filed 05/24/19                                   Case 18-90258                                           Doc 274



       1
                             Instructions to Clerk of Court
       2                          Service List - Not Part of Order/Judgment
       3 The Clerk of Court is instructed to send the Order/Judgment or other court generated document
         transmitted herewith to the parties below. The Clerk of Court will send the document via the
       4 BNC or, if checked ____, via the U.S. mail.
       5
           Debtor(s)                                     Attorney for the Debtor(s) (if any)
       6
       7   Bankruptcy Trustee (if appointed in the       Office of the U.S. Trustee
           case)                                         Robert T. Matsui United States Courthouse
       8                                                 501 I Street, Room 7-500
                                                         Sacramento, CA 95814
       9
           Richard B. Gullen, Esq.                       Stephen D. Finestone, Esq.
      10   Rossi, Hamerslough, Reischl & Chuck           Finestone Hayes LLP
           1960 The Alameda, Ste. 200                    456 Montgomery Street, 20th Flr.
      11   San Jose, CA 95126-1493                       San Francisco, CA 94104
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
